Citation Nr: 1330533	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  08-24 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a claimed left eye cataract, bilateral blindness and tunnel vision, to include as secondary to glaucoma.  

(The issue of entitlement to service connection for claimed glaucoma will be addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The appellant served in the Army Reserve from April 1978 to April 1990.  He had active duty for training from May to October 1978 and from August 6 through August 27, 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appellant testified at an October 2012 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As indicated on the title page, the issue of entitlement to service connection for glaucoma was addressed in a separate decision of the Board and remanded for consideration of additional evidence.  As the appellant has claimed that his left eye cataract, bilateral blindness, and tunnel vision, are secondary to his glaucoma, appellate consideration must be deferred until completion of the requested action by the separate Board decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

During the October 2012 hearing, the appellant testified that he received private medical treatment from Kaiser Permanente and University Hospital.  The claims file contains records from Kaiser Permanente dated from September 1989 to July 1990.  The claims file contains records from University Ophthalmologists dated from June 2004 to December 2004 and records from University Hospital/Mt. Sinai dated from June 1985 to November 1987.  The appellant should be advised that the aforementioned records are associated with the claims file and be provided release forms to identify any medical treatment he has received that is not already associated with the claims file.  

In addition, the Board finds that a VA examination would be helpful in adjudicating the appellant's claim.  The appellant has requested service connection for left eye cataract, bilateral blindness, and tunnel vision.  A September 2004 private treatment record indicated that the appellant had a minimal cataract of the left eye that was not visually significant.  The claims file includes extensive medical evidence with respect to the appellant's chronic open angle glaucoma and associated symptomatology.  The appellant was provided a VA examination in November 2006.  He was also examined in November 2010 and medical opinions were provided in December 2010 and April 2013.  The VA examinations did not reveal a diagnosis of cataract of the left eye.  However, in consideration of the complex medical nature of this case, the Board finds that an additional VA examination would be helpful to determine if the appellant has other diagnoses pertaining to his eyes aside from the glaucoma.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant that the claims file contains records from Kaiser Permanente dated from September 1989 to July 1990, records from University Ophthalmologists dated from June 2004 to December 2004, and records from University Hospital/Mt. Sinai dated from June 1985 to November 1987.  Request that the appellant complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each non-VA medical health care provider that has treated him for his eye disability, from whom records have not already been obtained.  The RO/AMC should attempt to obtain all identified records and notify the appellant of any unsuccessful efforts and/or negative response.

2.  The appellant should be provided a VA examination to ascertain the nature and etiology of any left eye disability present.  The claims file must be made available to the examiner for review.  The examiner must provide responses to the following:  

a.  List all diagnoses related to the eyes.  Specifically, indicate whether the appellant has a cataract of the left eye or had a cataract that has since resolved (see September 2004 private treatment record).  

b.  Indicate, to the extent possible, whether the appellant's claimed bilateral blindness and tunnel vision are symptoms of his glaucoma.

c.  With respect to any diagnosis provided (other than glaucoma), express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any eye disability was caused by or related to active duty.

d.  Regardless of whether the appellant currently has a cataract of the left eye, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left eye cataract was caused by or related to active duty.
In providing the aforementioned opinions, please discuss the appellant's reports of being in a gas chamber during his first period of active duty for training and experiencing blurred vision and hitting his head during his second period of active duty for training.  

e.  With respect to any diagnosis other than glaucoma, express an opinion as to whether it is at least as likely as not (50 percent probability or more) any such disability was caused or aggravated by glaucoma.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale should be given for any opinion provided.

3.  After completion of the above, the RO/AMC should review the record since the February 2011 supplemental statement of the case (SSOC) and determine if service connection may be granted.  The appellant and his representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


